Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 6/10/2022 has been entered. 
Response to Amendment
Applicant’s amendments, filed 6/10/2022, has been fully considered and reviewed by the examiner.  The examiner notes the amendment to claims.  Claim 2, 10, 16-17 are cancelled and claims 21-23 are added.  Claims 1, 3-9, 11-15, 18-23 remain pending.  
Response to Arguments
Applicant's arguments filed 6/10/2022 have been fully considered but they are not persuasive.
Applicant’s arguments relative challenges of spatial ALD and the alleged benefits of the claimed process are noted.  However, such benefits are not claimed and therefore not considered persuasive as limitations to overcome the prior art rejection of record.  Additionally, the allegation of benefits of the instant claims are noted, but it is unclear if the Applicants are alleging unexpected results that amount to secondary considerations.  The examiner notes that such has not been effectively alleged, but even in the event that such is alleged, the examiner notes that the evidence of record fails to establish a commensurate showing of facts that support any unexpected results of the claimed process.  In other words, the claims as drafted are not narrowly tailored to encompass any distinction between the trailing edges, rotational speed, and environmental exposure that the applicants argue are solved by the claims as drafted.
Applicant’s arguments as it relates to Park are noted, specifically arguing that it’s a back and forth rotational, citing Figures 7A-7B and notes that Park contemplates at most rotation two times.  The examiner disagrees with this narrow interpretation of the reference.  Park, paragraph 0063 et seq, disclose the wafer, after exposure to the first and second chamber can move to the third chamber.  Additionally, 0064 discloses the rotation for a four step ALD reactions.  Finally, Park discloses a multichamber ALD process including a stepwise rotation of the substrate (rotate in the first direction) sequentially through different reaction zones, i.e. processing chambers, including full or partial rotation, and rotating back by exposing the wafers to intervening spaces in reverse order (0057-0065).  Therefore, taking the disclosure of this reference, it would have been obvious to determine the optimum rotation in the first direction (including full rotation) and second direction (second opposite rotation to expose in reverse order) to achieve the desired sequence of exposure (see e.g. Figures 7A-7C).  Therefore, contrary to the applicant’s assertion, Park is not limited to at most, back and forth rotations two times, but is open to any number of rotational arrangements to achieve the desired exposure, including a four step ALD reaction and including full or partial rotation, and rotating back by exposing the wafers to intervening spaces in reverse order (0057-0065).  See specifically, 0057 which discloses “rotation is reversed after completing on circuit of the desired number of reaction spaces, e.g. reversing from clockwise to counter-clockwise rotation, either directly back to the first reaction space or by again employing the intervening spaces in reverse order.”  The foregoing in combination with the remaining disclosure and the skill of one of ordinary skill in the art would suggest the modification to provide the desire sequential of exposure that includes rotations and exposure to 4 to 10 stations in sequence and then rotating back in reverse order or directly back to first station.
Here, the applicants continually argue that Park is limited to a wafer back and forth rotation at most two times.  The examiner cannot agree and notes while that specific embodiment does discloses a 4 chamber rotate back process, the breadth of the reference is clearly open to various other embodiments, see e.g. 0057 which discloses after completing a single circuit of desired number of reaction chambers, reversing direction by again employing the intervening spaces in reverse order, Figures 5A-5F discloses various chamber numbers including 4, 5, 6 and 8 and therefore it would have been obvious taking these teachings to go through a single circuit.  Applicants narrow interpretation is not persuasive because the single embodiment does not limit the full disclosure.
Applicant argues that Li does not disclose that each processing station can have independently a processing temperature, the examiner disagrees.  Li discloses a multichambered ALD process/apparatus with rotation discloses each section of the chamber can have the same or different temperatures in each section (0063) and therefore makes obvious each station have independent temperature.  Therefore, taking the references collectively, it would have been obvious to one of ordinary skill in the art to provide the processing chamber having a processing chamber temperature and each processing station independently having a processing station temperature, the processing chamber temperature different from the processing station temperatures as required by the claims as Li explicitly discloses each section/chamber having different temperatures and thus one would reasonably expect predictable results.   Please note that the test of obviousness is not an express suggestion of the claimed invention in any or all references, but rather what the references taken collectively would suggest to those of ordinary skill in the art presumed to be familiar with them (In re Rosselet, 146 USPQ 183).  A predictable use of prior art elements according to their established functions to achieve a predictable result is prima facie obvious.  See KSR Int’l Inc. v. Teleflex Inc., 127 S Ct. 1727, 1741, 82 USPQ2d 1385, 1396 (2007).
Park discloses the chamber, see Figure 2 , that includes spatially separated isolated chamber within this larger chamber (e.g. 4 sections as set forth in Figure 2 and see Figure 5 which illustrates additional stations e.g. 8, at Figure 5F), and rotating the plurality of substrate supports (i.e. locations of substrates) within the chamber so that the plurality of substrate supports rotate in a first direction and second direction (i.e. reverse direction).
Applicants argue that Park and Li disclose the precise spatial ALD process that the present application cautions against; however, the examiner notes the prior art discloses and makes obvious each and every claim requirement of the instant claims and therefore it is unclear the differences that the applicant is relying on to distinguish the instant claims.
All other arguments not specifically addressed above are deemed to be moot as not being commensurate in scope with the broadly drafted claim requirements or are deemed unsupported by factual evidence.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 15, 18-23 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 15 requires “the at least one wafer is substantially free of leading and trailing edge differences”; however, a complete review of the original disclosure as filed fails to articulate that the wafer meets this claimed requirement.  Specifically, the specification generally discloses formation of leading and trailing edge differences using a known prior art process and the present application appears to be an improvement.  However, there is nothing that establishes that the instant claimed process will result in a wafer that is “substantially free” of leading and trailing edge differences. 
If the applicant can provide implicit or explicit support for this requirement, the examiner with withdrawn the rejection.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 15 and 18-23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “substantially free” in claim 15 is a relative term which renders the claim indefinite. The term “substantially free” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  Here, the metes and bounds of the scope of the claims are not sufficiently defined to provide one of ordinary skill in the art at the time of the invention what is “substantially free” and what is not “substantially free” and therefore the scope of the claims is unclear.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-9, 11-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Application Publication 20070215036 by Park et al. with US Patent Application Publication 20150200110 by Li et al.
Park discloses a method comprising: providing a processing chamber comprising x number of spatially separated isolated processing stations,  rotating a substrate support assembly having a plurality of substrate support surfaces aligned with the x number of spatially separated isolated processing stations rx so that each substrate support surface rotates (360/x) degrees in a first direction to an adjacent substrate support surface, r being a whole number greater than or equal to 1;  and rotating the substrate support assembly rx times so that each substrate support surface rotates (360/x) degrees in a second direction to the adjacent substrate support surface. Park discloses various number of chambers, including those that are encompassed by the claims as drafted (Figures 5A-5F).
 Here, Park discloses a multichamber ALD process including a stepwise rotation of the substrate (rotate in the first direction) sequentially through different reaction zones, i.e. processing chambers, including full or partial rotation, and rotating back by exposing the wafers to intervening spaces in reverse order (0057-0065).  Therefore, taking the disclosure of this reference, it would have been obvious to determine the optimum rotation in the first direction (including full rotation) and second direction (second opposite rotation to expose in reverse order) to achieve the desired sequence of exposure (see e.g. Figures 7A-7C).  
Park discloses the chamber, see Figure 2 , that includes spatially separated isolated chamber within this larger chamber (e.g. 4 sections as set forth in Figure 2 and see Figure 5 which illustrates additional stations e.g. 8 at Figure 5F), and rotating the plurality of substrate supports (i.e. locations of substrates) within the chamber so that the plurality of substrate supports rotate in a first direction and second direction (i.e. reverse direction).
Park, paragraph 0063 et seq, disclose the wafer, after exposure to the first and second chamber can move to the third chamber.  Additionally, 0064 discloses the rotation for a four step ALD reactions.  Finally, Park discloses a multichamber ALD process including a stepwise rotation of the substrate (rotate in the first direction) sequentially through different reaction zones, i.e. processing chambers, including full or partial rotation, and rotating back by exposing the wafers to intervening spaces in reverse order (0057-0065).  Therefore, taking the disclosure of this reference, it would have been obvious to determine the optimum rotation in the first direction (including full rotation) and second direction (second opposite rotation to expose in reverse order) to achieve the desired sequence of exposure (see e.g. Figures 7A-7C).  Therefore, contrary to the applicant’s assertion, Park is not limited to at most, back and forth rotations two times, but is open to any number of rotational arrangements to achieve the desired exposure, including a four step ALD reaction and including full or partial rotation, and rotating back by exposing the wafers to intervening spaces in reverse order (0057-0065).  See specifically, 0057 which discloses “rotation is reversed after completing on circuit of the desired number of reaction spaces, e.g. reversing from clockwise to counter-clockwise rotation, either directly back to the first reaction space or by again employing the intervening spaces in reverse order.”  The foregoing in combination with the remaining disclosure and the skill of one of ordinary skill in the art would suggest the modification to provide the desire sequential of exposure that includes rotations and exposure to 4 to 10 stations in sequence and then rotating back in reverse order or directly back to first station.
Park discloses a multichamber ALD process; however, fails to disclose the independent temperatures as claimed.  However, Li, also discloses a multichamber ALD process/apparatus with rotation discloses each section of the chamber can have the same or different temperatures.  Therefore, taking the references collectively, it would have been obvious to one of ordinary skill in the art to provide the processing chamber having a processing chamber temperature and each processing station independently having a processing station temperature, the processing chamber temperature different from the processing station temperatures as required by the claims as Li explicitly discloses each section/chamber having different temperatures and thus one would reasonably expect predictable results.
Claims 3-4:  Park discloses a situation where the rotating is performed any number of times to provide the desired thickness (0063) as well as full rotation, i.e. rx, where x is the number of chamber (i.e. 4) and whole number is 1 (i.e. rotate in first direction 4 times) and therefore taking the level of one ordinary skill in the art it would have been obvious to have the optimum number of rotations to expose the substrate to the desired sequence of chambers.
Claim 5:   Park discloses the plurality of substrate support surfaces are substantially coplanar (see e.g. Figure 4B).
Claim 6:  Li discloses the substrate support is controlled using a heater (0089) and therefore using a heater in the support would have been obvious as a known method for independently controlling the temperature.
Claim 7:  Li discloses controlling one or more of the processing chamber temperature or the processing station temperatures (0089).
Claim 8:  Park discloses controlling the movement (i.e. rotation) and therefore would necessarily encompass controlling the speed of rotation (0016, 0087).  At the very least, controlling the speed would have been obvious as such is directly related to the movement of the platform.
Claim 9:  Park and Li make obvious the claim as drafted for the reasons set forth above as it relates to claim 1 and 3-4.  Specifically, the claims are comprising language and the method as outlined by Park would encompass performing the rotations as claimed in both the first and second direction when used during multiple processes on multiple wafer (first wafer processed and rotated first direction and back, second wafer processed in first direction, including two times and the back).  Additionally, Park discloses rotation is back and forth rotation (0046) and the distinction between m and n rotations are not specified and Park discloses using any number of wafer chamber sequences and thus determination of the appropriate rotations would have been obvious as predictable to expose the substrate to the desired gas exposure and deposition.
Claim 11-14:  These limitations are specifically addressed above.

Claims 15, 18-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Application Publication 20070215036 by Park et al. with US Patent Application Publication 20150200110 by Li et al. taken with US Patent Application Publication 201501942968 by Lei et al.
Park with Li discloses all that is taught above.  Additionally, Park discloses at each processing station, exposing a top surface of the at least one wafer to a process condition to form a film having a substantially uniform thickness (0058-0064).  Park discloses step-wise rotation such that the wafer at each processing chamber when film is being formed (versus continuous rotation), (0046, 0058-0064).  However, Park fails to explicitly disclose the substrate is stationary when the film is being formed.  However, Lei, also discloses a spatial ALD deposition chamber discloses a continuous or discontinuous rotation of the substrate support assembly with substrate support surfaces wherein Lei discloses the wafer can be moved to the region and stopped (0045) and then to the next injector region and stopped (0045) and therefore discloses that the at least one wafer is stopped, i.e. stationary, when the film is formed in the region.  Therefore taking the references collectively using this known method of moving the substrates between regions of spatial ALD process, i.e. at least one wafer being stationary when the film is formed would have been obvious as predictable.
As for the requirement that all parts of the wafer is aligned with the spatially separated stations at the same time, this would occur as a result of the discontinuous movement, i.e. see e.g. Figure 4 and accompanying text in combination with 0045.  
While the prior art does not explicitly disclose the leading and trailing edge differences, Park discloses a substantially uniform thickness and therefore would be “substantially free” of what can reasonably be considered leading and trailing edge differences.  
Claim 21:  Park discloses what can reasonably disclose immersing the wafer in a plasma (0056, see ”exposure to plasma”) and while the examiner notes such fails to articulate that such is “to eliminate plasma damage” the examiner notes that this is merely a result of performing the claimed process steps.  In other words, immersing the wafer in a plasma would necessarily result in the elimination of plasma damage because that is all that is required by the claims as drafted.
Claim 22:  Park discloses plasma generation at the station is optional and desirable and therefore configuring at least one station to generate a plasma would have been obvious to reap the benefits as outlined by Park (0056, 0058). 
Claim 23:  As outlined above, Park discloses plasma generation is optional based on the film forming recipe and therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to have used the plasma or not use the plasma (i.e. plasma station is turned off) based on the film forming recipe.

Claim 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Application Publication 20070215036 by Park et al. with US Patent Application Publication 20150200110 by Li et al. taken with US Patent Application Publication 201501942968 by Lei et al. and US Patent Publication 20150332912 by Nowak et al.
Park with Li and Lei discloses all that is taught above; however, fails to explicitly disclose the plasma power is turned off.  However, Nowak, also forming a film using a similar spatial deposition chamber (0014, Figure 2A and accompanying text) discloses the plasma may be continuous or pulsed during the film forming process (0137) and thus discloses wherein the plasma station is turned off while the wafer is stationary.  Nowak discloses benefits of such include controlling ion bombardment (0137).  Therefore, taking the references collectively, it would have been obvious to one of ordinary skill in the art to have turned the plasma off to provide a pulsing plasma as such will control ion bombardment.

Conclusion 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID P TUROCY whose telephone number is (571)272-2940. The examiner can normally be reached Mon, Tues, Thurs, and Friday, 7:00 a.m. to 5:30 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gordon Baldwin can be reached on 571-272-5166. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAVID P TUROCY/Primary Examiner, Art Unit 1718